DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
The following claim(s) is/are pending in this office action: 1, 3-10
The following claim(s) is/are amended: 1
The following claim(s) is/are new: -
The following claim(s) is/are cancelled: 2
Claim(s) 1, 3-10 is/are rejected.


Response to Arguments
Applicant’s arguments filed in the amendment filed 10/19/2021, have been fully considered but are moot in view of new grounds of rejection. The reasons set forth below.


Applicant’s Invention as Claimed
Claim Rejections - 35 USC § 103
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over Verkaik (US Pub. 2016/0210209) in view of Bauer (US Pub. 2012/0124431).
With respect to Claim 1, Verkaik teaches a communication device in a communication system including a plurality of communication devices on a network, (Fig. 1, paras. 15-19, 45, 78; cloud environment includes at least two devices, a live device and a failover device. The failover device is a communication device.)
the plurality of communication devices each having a Dynamic Host Configuration Protocol (DHCP) server function of allocating an Internet Protocol (IP) address, (paras. 28-29; devices may be DHCP servers. Para. 34, 63; allocation of IP address to segments and devices, network addressing functionality.)
the communication device comprising: a communicator is a communication interface that transmits a confirmation signal for confirming presence or absence of an other communication device having the DHCP server function started on the network; (Although they are not in request/response form, the heartbeat signals essentially perform the functions of confirmation and response signals because the system posits that devices will send heartbeats to other devices to show they are functioning. In other words, while the claim requires an “are you okay” request (a confirmation signal) followed by a “yes I am” response (a response signal), the reference simply teaches an “I am okay” broadcast. This distinction will be dealt with in the secondary reference. paras. 21-22; devices send heartbeat messages to each other so that each device knows the other is functioning. Fig. 8, Para. 152; communication interface.)
(paras. 28-29; devices may be DHCP servers. Para. 34, 63; allocation of IP address to segments and devices, network addressing functionality.)
wherein the controller includes a processor and a memory storing a program, and the program, when executed by the processor, causes the processor to: (Fig. 8, para. 151; processor and memory including non-volatile ROM that include software for performing the functions.)
transmit a first confirmation signal to the other communication device through the communicator; (paras. 21-22, 79, 81; devices send heartbeat messages to each other so that each device knows the other is functioning. paras. 102-104, 110; devices communicate status information to each other to synchronize failover functionality.)
start the DHCP server function and transmits a second confirmation signal to the other communication device through the communicator when a first response signal is not received from the other communication device in response to the first confirmation signal; (paras. 21-22, 79-82, 85; failover device does not receive heartbeat message from the live device, concludes the live device has failed, and takes over the live functionality. paras. 21-22; devices send heartbeat messages to each other so that each device knows the other is functioning. Para. 133, 135, 147, 149; failover device that becomes live sends heartbeat messages to inform others so that failover for it can occur if needed. See also para. 85; a master device that comes back online will compare priority and take control from a failover device that is temporarily functioning as master. Consequently, the failover device is transmitting a second confirmation signal – both because all devices do and because it has to inform the previous master that it has graduated from failover and is live. Para. 79; response time also controls failover determination, which means that the system posits heartbeat messages as responses to previous heartbeat messages, which makes them response signals.)
stop the DHCP server function when a second response signal is received in response to the second confirmation signal; (paras. 84-85, 149; when the original live device recovers from the failure it may take back control as live and send the failover device back into failover mode. Further it would have been obvious to one of ordinary skill to stop the server function to sort priority if multiple devices are competing to become the live/primary device, see para. 15; system seeks to minimize service disruptions after a failure.)
and perform a transmission control of a third confirmation signal to the other communication device through the communicator, based on the second response signal. (paras. 21-22, 79, 81; devices send heartbeat messages to each other so that each device knows the other is functioning. Paras. 84-85; device may take back live control when it comes back online. paras. 102-104, 110; devices communicate status information to each other to synchronize failover functionality. Para. 135-137, 147, 149; former live device knows a failover event has occurred because it is notified by another device, so the system posits a notification of live/failover status. It then stops performing. Consequently, in order for the formerly live device to go live again the devices must cooperate to determine which device is currently live. Thus either the regular heartbeat, or a status change confirming the other device has resumed live would be a third confirmation signal.)
the second response signal includes a Media Access Control (MAC) address of the other communication device which has transmitted the second response signal, (para. 81; heartbeat message is a signal which provides the identity of the sending device. Para. 18, 90; devices may identify themselves with MAC address.)
the processor compares a MAC address of the communication device with a MAC address of the other communication device, and (para. 70; Devices A and B are the same or substantially the same. Para. 84; heartbeat messages can be assigned priority that may be larger or smaller to determine which appliances should take over and which should run as failover. Heartbeat messages with a higher priority number are assigned to the live appliance. Paras. 18, 90; devices may identify themselves by mac address. Thus, even though Verkaik sets a separate priority value in the heartbeat message, it would have been obvious to one of ordinary skill prior to the effective filing date to use the identifier (such as a mac address) to determine which device will be the preferred master device.)
determines a timing to transmit the third confirmation signal according to a result of the comparison, and transmits the third confirmation signal at the timing determined, (paras. 84-85; If Device A fails and B takes over, a can re-take control when it comes back online. Para. 79; threshold response time and specific period of time for changing of control. Para. 80; three consecutive periods of heartbeat time can trigger a change in control. Interval for heartbeat messages can be set to any period or may vary or remain constant. para. 81; heartbeat message for communicating status. Thus the failover device can set any timing to send the third confirmation signal stating that the device is taking over. To the extent that this includes a cascading embodiment where are multiple levels of failover, see para. 84; cascading.)
(para. 87, 89; another device can take over immediately, which would be an immediate third confirmation signal. See also paras. 80-82; heartbeat messages are used to communicate information, and heartbeat messages can be transmitted every .1 or .2 seconds, which is a predetermined time period. To the extent that this includes a cascading embodiment where are multiple levels of failover, see para. 84; cascading.)
and when the controller immediately transmits the third confirmation signal and a third response signal is not received in response to the third confirmation signal, the controller restarts the DHCP server function before the predetermined time period elapses. (paras. 21-22, 79-82, 85; failover device does not receive heartbeat message from the live device, concludes the live device has failed, and takes over the live functionality. paras. 21-22; devices send heartbeat messages to each other so that each device knows the other is functioning. Para. 133, 135, 147, 149; failover device that becomes live sends heartbeat messages to inform others so that failover for it can occur if needed. Thus it would have been obvious to restart the DHCP functionality because no other device with higher priority has told the device that they are handling the functionality.)
But Verkaik does not explicitly teach a confirmation/response signal together.
Bauer, however, does teach a confirmation signal; a response signal (para. 68; system determines that a failure has occurred and controls failover based upon keep alive requests that are responded to. See also Verkaik, para. 81; heartbeat messages are any messages or signals that can be used to interpret, ascertain or infer a health or active status of the sending device.)
It would have been obvious to an artisan of ordinary skill before the effective filing date to combine the device of Verkaik with the request/response confirmation/response signal in order to allow a device to determine failure based upon a round-trip time. Further, request/response is a recognized substitute from simple data pushing, and therefore the combination is obvious as a simple substitution for predictable results, see MPEP 2143(I)(B).

With respect to Claim 3, modified Verkaik teaches the communication device according to claim 1, and Verkaik also teaches wherein, during the transmission control, the controller transmits the third confirmation signal through the communicator when the MAC address is larger than a MAC address of the communication device. (para. 70; Devices A and B are the same or substantially the same. Para. 84; heartbeat messages can be assigned priority that may be larger or smaller to determine which appliances should take over and which should run as failover. Heartbeat messages with a higher priority number are assigned to the live appliance. Paras. 18, 90; devices may identify themselves by mac address. Thus, even though Verkaik sets a separate priority value in the heartbeat message, it would have been obvious to one of ordinary skill prior to the effective filing date to use the identifier (such as a mac address) to determine which device will be the preferred master device. To the extent that the claim requires the mac address is larger, the larger is a non-critical range limitation that is rendered obvious by the teaching of MAC addresses in general, but is taught nonetheless because para. 84 discloses higher or lower priority numbers.)

With respect to Claim 4, modified Verkaik teaches the communication device according to claim 3, and Bauer also teaches wherein, during the transmission control, the controller transmits the third confirmation signal through the communicator after an elapse of a predetermined time (paras. 85-89; to avoid overload or congestion during a failover, devices may execute a backoff timer before attempting communication with a device. The timer may be a random amount of time before re-attempting to establish connection, or it may be a defined timer.)
The same motivation to combine as the independent claim applies here.
And Verkaik also teaches when the MAC address is smaller than the MAC address of the communication device. (para. 70; Devices A and B are the same or substantially the same. Para. 84; heartbeat messages can be assigned priority that may be larger or smaller to determine which appliances should take over and which should run as failover. Heartbeat messages with a higher priority number are assigned to the live appliance. Paras. 18, 90; devices may identify themselves by mac address. Thus, even though Verkaik sets a separate priority value in the heartbeat message, it would have been obvious to one of ordinary skill prior to the effective filing date to use the identifier (such as a mac address) to determine which device will be the preferred master device. To the extent that the claim requires the mac address is smaller, the smaller is a non-critical range limitation that is rendered obvious by the teaching of MAC addresses in general, but is taught nonetheless because para. 84 discloses higher or lower priority numbers.)

(para. 70; Devices A and B are the same or substantially the same. Para. 84; heartbeat messages can be assigned priority that may be larger or smaller to determine which appliances should take over and which should run as failover. Heartbeat messages with a higher priority number are assigned to the live appliance. Paras. 18, 90; devices may identify themselves by mac address. Thus, even though Verkaik sets a separate priority value in the heartbeat message, it would have been obvious to one of ordinary skill prior to the effective filing date to use the identifier (such as a mac address) to determine which device will be the preferred master device. To the extent that the claim requires the mac address is smaller, the smaller is a non-critical range limitation that is rendered obvious by the teaching of MAC addresses in general, but is taught nonetheless because para. 84 discloses higher or lower priority numbers.)

With respect to Claim 6, modified Verkaik teaches the communication device according to claim 5, and Bauer also teaches wherein, during the transmission control, the controller transmits the third confirmation signal through the communicator after an elapse of a predetermined time (paras. 85-89; to avoid overload or congestion during a failover, devices may execute a backoff timer before attempting communication with a device. The timer may be a random amount of time before re-attempting to establish connection, or it may be a defined timer.)
The same motivation to combine as the independent claim applies here.
(para. 70; Devices A and B are the same or substantially the same. Para. 84; heartbeat messages can be assigned priority that may be larger or smaller to determine which appliances should take over and which should run as failover. Heartbeat messages with a higher priority number are assigned to the live appliance. Paras. 18, 90; devices may identify themselves by mac address. Thus, even though Verkaik sets a separate priority value in the heartbeat message, it would have been obvious to one of ordinary skill prior to the effective filing date to use the identifier (such as a mac address) to determine which device will be the preferred master device. To the extent that the claim requires the mac address is larger, the larger is a non-critical range limitation that is rendered obvious by the teaching of MAC addresses in general, but is taught nonetheless because para. 84 discloses higher or lower priority numbers.)

With respect to Claim 7, modified Verkaik teaches the communication device according to claim 1, and Bauer also teaches wherein, during the transmission control, the controller transmits the third confirmation signal through the communicator after an elapse of a time (paras. 85-89; to avoid overload or congestion during a failover, devices may execute a backoff timer before attempting communication with a device. The timer may be a random amount of time before re-attempting to establish connection, or it may be a defined timer.)
The same motivation to combine as the independent claim applies here.
(para. 70; Devices A and B are the same or substantially the same. Para. 84; heartbeat messages can be assigned priority that may be larger or smaller to determine which appliances should take over and which should run as failover. Heartbeat messages with a higher priority number are assigned to the live appliance. Paras. 18, 90; devices may identify themselves by mac address. Thus, even though Verkaik sets a separate priority value in the heartbeat message, it would have been obvious to one of ordinary skill prior to the effective filing date to use the identifier (such as a mac address) to determine which device will be the preferred master device.)

With respect to Claim 8, modified Verkaik teaches the communication device according to claim 1, and Bauer also teaches wherein, during the transmission control, the controller generates a random number and transmits the third confirmation signal through the communicator after an elapse of a time corresponding to the random number. (paras. 85-89; to avoid overload or congestion during a failover, devices may execute a backoff timer before attempting communication with a device. The timer may be a random amount of time before re-attempting to establish connection, or it may be a defined timer.)
The same motivation to combine as the independent claim applies here.

With respect to Claim 9, modified Verkaik teaches the communication device according to claim 1, and Verkaik also teaches wherein the communicator is connected to an external network (Fig. 1, para. 49 and Fig. 3, paras. 68, 70-72; network connects to outside network. Para. 31-35; networks connect to other networks and networks may be partitioned into sub-networks. para. 22, 29, 48, 77-78, 87; devices handle traffic, routing, and gateway services which means that when a device is online it enables communications and when it is offline it disables communications since routing cannot be performed.)

With respect to Claim 10, modified Verkaik teaches a communication system, comprising a plurality of communication devices each of which is the communication device according to claim 1 on a network. (See Claim 1)


Remarks
Applicant amends Claim 1 to claim “when the controller immediately transmits the third confirmation signal and a third response signal is not received in response to the third confirmation signal, the controller restarts the DHCP server function before the predetermined time period elapses.” Applicant argues at Remarks, pgs. 5-6 that Verkaik does not read on the claims either before or with the amended language because “[Verkaik para. 87] merely indicates, as disclosed in paragraph 85, that the appliances can compare the priority of each other’s messages and one of the appliances switches to the live mode based on the result of the comparison, which is different 
Examiner maintains the rejection. The claim does not require “switching the timing to start transmission of the heartbeat message,” or “the timing to start transmission of the third confirmation signal is shifted.” Mindful Examiner is not to ignore limitations during examination, in general what the claim requires is a failover or backup device sending a first confirmation signal. The point of this first confirmation signal is to receive a response in order to ensure that the primary live device is indeed live (i.e. a heartbeat). When no response is received, the device realizes there is no DHCP server functionality on the network and takes over the DHCP server functionality. (Spec-as-published, para. 40, 55-56) The backup (now functioning as a live/primary) sends a second confirmation signal. The point of this signal is inform all of the devices that it is taking over primary servicing. When the second signal is responded to, the backup device knows that other devices (perhaps including the original primary) are also trying to become primaries, and it can stop the DHCP functionality if other devices are also becoming primary. (Spec, para. 41-45, 66) It then sends a third signal if it determines that it is the highest priority device. (Spec, para. 46, 71) Fig. 4 is also illustrative, which shows how two backups (devices 100, 110) both detect the failure of a DHCP server by getting no responses to their first signals (S101). They both start their DHCP functions and inform the network they are starting their functions (S103-104). Upon seeing other devices on the network are also trying to become primaries, both devices stop (S106) and compare priorities (S201). The higher priority device informs the other it is taking over (S202) and starts the functionality (S203).

With the exception of this request/response signaling, all of these features are present in Verkaik. Fig. 6 of the reference is illustrative. Fig. 6 shows a device similar to Device 110 of the specification. There is a device that is not live (“No” from Step 604) that listens for heartbeat messages to determine if there is a failover event (Steps 606, 608), i.e. it is missing a first response. It then switches to live mode (S610), and starts sending its own heartbeat messages, i.e. third confirmation signals. In addition, Verkaik discloses that heartbeat messages can be given a priority to allow devices to determine which device should take over (paras. 84-85). This suggests that when there are multiple devices it would be obvious to wait until it is a given device’s turn to become the primary.
For example, in a four device system with a live device and three backups, the backups would have a priority order (a first, second, and third backup). The first backup would know to go live immediately upon failing to receive a heartbeat from the live device. But the second backup would not know to go live immediately – it would have to wait for the first backup’s heartbeat message to be missed. It would therefore have to wait a predetermined amount of time – until it must go live – to be sure that the first backup has not assumed control. Thus both the first and second backups use the priority comparison to “determine a timing to transmit the third 
Although Verkaik does not explicitly explain that each device would start the DHCP server function, stop in response to receiving priority information, and then restart upon determining it had the highest living priority, the two device example of Fig. 6 and the priority information suggest that either one of two things would happen: Upon a primary failure either all of the devices would send their heartbeats and priorities to each other and then one device would start up for the failover, or all of the devices would start up for the failover, and then all but one would pause or cancel as they realized their non-dominant priority. Examiner asserts that there being only two options suggests this is obvious as an obvious to try scenario, but even if not there is a motivation for starting up all the devices and then stopping – by starting up before the heartbeats are all transmitted the time during which there is no live device is lowered because the only pause in service is when there is a potential conflict between two backups trying to go live at once. Verkaik renders the amended scope obvious.
In specific response to Applicant’s arguments – Applicant argues that Verkaik paras. 87 and 85 are “different from switching the timing to start transmission of the heartbeat messages.” Examiner disagrees because Verkaik discloses that the devices transmit status information as well as heartbeats, and the device that is primary or live device does have “switched transmission timing” (Examiner notes that is not a claim term) – a first backup sends the information that it is live at a different timing than when a second backup would send it. Similarly, Applicant argues the same data sent from the same device when it is not the highest-priority device may alternately be a first, second or third signal or a first, second or third response under the claim terms. A second backup sending its priority in its heartbeat means one thing to the network when the first backup and the primary are functioning, (merely “I am alive”) means a second thing to the network when the primary fails, (“I am ready to be the primary service provider if need be”) and means a third thing to the network when both the primary and the first backup fail (“I am actively performing the service functionality”). Even if heartbeats were sent periodically and contained the same information it would still “switch the timing” of the third signal (to use the argument language) and would definitely “determine a timing to transmit the third confirmation signal” (to use the claim language) because the context around which the message was sent has changed.
Finally, Applicant argues that the amended language allows for “even if two communications devices transmit the second confirmation signals to each other at the same timing, the two communication devices can start transmission of the third confirmation signals at different timings. Therefore, only one of the communication devices can transmit the third confirmation signal and restart the DHCP server function before the other communication device transmits the third confirmation signal.” But of course that is not the claim scope, and even if it were the claim scope the specification simply posits that the timing of the third confirmation signal is entirely dependent upon the priority value (see Spec as published paras. 67-69). Thus the benefit is the 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P CELANI whose telephone number is (571)272-1205.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 


/NICHOLAS P CELANI/Examiner, Art Unit 2449